DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7,8,11-15,17-19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 102062495 B1) in view of Brunet (DE 4121597 C2). NOTE, the machine translations that were previously attached in the previous Office action for these references will be referred to herein.
 	For claim 1, Jang et al. teach an apparatus comprising: 
a first, a second, a third, and a fourth support posts (2), each configured to be positioned vertically, and corresponding to four vertices of a rectangle when viewed from above (as shown in fig. 3), 
an upper first cross-member (not numbered but can be seen in fig. 3 of Jang et al. where ref. 2 is pointing at) connecting the first support post to the second support post, and 
an upper second cross-member (not numbered but can be seen in fig. 3 of Jang et al. where ref. 5 is pointing at) connecting the third support post to the fourth support post such that the first and second cross-members each correspond to form sides of the rectangle (as shown in fig. 3), 
a lower third cross-member (6) connecting the first support post to the second support post, and 
a lower fourth cross-member (the other ref. 6 on opposite side) connecting the third support post to the fourth support post, 
a first trellis component (1) and a second trellis component (the other ref. 1 on opposite side) positioned horizontally at an upper position, each of the first and second trellis components having a first end portion (end portion or area of ref. 1) and a second end portion (end portion or area of ref. 1), the first end portion and the second end portion of the first trellis component being connected to the first and fourth support posts, respectively, and the first end portion and the second end portion of the second trellis component being connected to the second and third support posts, respectively such that the first and second trellis components each correspond to form sides of the rectangle (as shown in fig. 3), 
a third trellis component (3,7,8) positioned horizontally at a lower position, connected to the lower third cross-member and the lower fourth cross-member, and 
a plant support (4) connected to the third trellis component, and the first and second trellis components, giving the plant support a "V" shaped appearance (fig. 5) with the third trellis component acting as a base of the "V," (fig. 5 shows the third trellis component acting as the base of the “V”)
wherein the third trellis component is an elongated one-piece component (the third trellis component is refs. 3,7,8 which is an elongated H-shaped integrally one-piece component because it is welded or attached together), and is the only trellis component positioned below the first and second trellis components that is in direct contact with the plant support (plant support 4 as shown in fig. 5 directly contact refs. 3,7,8 and refs. 3,7,8 are below the first and second trellis components). 
However, Jang et al. are silent about the plant support comprising a string-type component.
Brunet teaches an apparatus comprising a plant support comprising a string-type component (10) configured to be connected to trellis components (1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the plant support of Jang et al. with a string-type component as taught by Brunet, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of plant support would result in providing support for the plant to climb thereon). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 	For claim 7, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach wherein a first end of the third trellis component rest horizontally on the third cross-member (the third trellis component rest on a side of the third cross-member) and a second end of the third trellis component rest horizontally on the fourth cross member (the third trellis component rest on a side of the third cross-member). Note also that “rest on” definition can mean to depend or rely on, or to be based on something (www.dictionary.com), thus, fig. 3 of Jang et al. shows the components being attached to each other and thus, they depend on each other).  
For claim 8, Jang et al. as modified by Brunet teach the apparatus of claim 1, but are silent about wherein the third trellis component is configured to be horizontally positioned at a height between eight and fifteen inches above a ground surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third trellis component of Jang et al. as modified by Brunet be configured to be horizontally positioned at a height between eight and fifteen inches above a ground surface, depending on the plant’s height and the user’s preference to raise the apparatus as desired.
For claim 11, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach wherein the string-type component comprises at least one of a string, a filament, a cord, a cable, a wire, and netting (as relied on Brunet, which Brunet stated “ropes 10”).  
For claim 12, Jang et al. as modified by Brunet teach the apparatus of claim 11, but are silent about wherein the string-type component in mounted to the first trellis component, second trellis component and third trellis component using a plurality of string positioners. In addition to the above, Brunet further teaches the string-type component in mounted to the components using a plurality of string positioners (9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of string positioners as further taught by Brunet on the string-type component of Jang et al. as modified by Brunet in order to provide attachment connections or points for the string-type component and the trellis components. 
For claim 13, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach where the first, second, third and fourth support posts are configured to be positioned on a surface (as shown in fig. 3 of Jang et al.).  
For claim 14, Jang et al. as modified by Brunet teach the apparatus of claim 1, but are silent about where the first, second, third and fourth support posts each include a first end portion configured to be mounted stably in the ground.  In addition to the above, Brunet further teaches support posts (5) each include a first end portion (6) configured to be mounted stably in the ground. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first end portion as further taught by Brunet in the support posts of Jang et al. as modified by Brunet in order to allow the user to insert the apparatus into the ground for stability. 
For claim 15, Jang et al. as modified by Brunet teach a system comprising the apparatus of claim 1 (as explained above) positioned on a surface (as shown in fig. 3 of Jang et al.).  
For claim 17, Jang et al. teach a method of making a plant support structure comprising: 
obtaining a first, a second, a third, and a fourth support posts (2, figs. 3-6), each configured to be positioned vertically, 
obtaining a first trellis component (1) and a second trellis component (the other ref. 1 on opposite side) configured to be positioned horizontally at an upper position, and 
a third trellis component (3,8,7) configured to be positioned horizontally at a lower position, 
obtaining first and second cross members (not numbered but can be seen in fig. 3 of Jang et al. where ref. 2 is pointing at and where ref. 5,10 are pointing at) configured to be positioned horizontally at an upper position (as shown in fig. 3), and 
third and fourth cross members (6) positioned horizontally at a lower position, 
fastening the first cross member and the third cross member to the first and second support post to form a rigid frame (as shown in fig. 3), 
fastening the second cross member and the fourth cross member to the third and fourth support post to form a rigid frame (as shown in fig. 3), 
fastening the first trellis component to the first and fourth support post (as shown in fig. 3), 
fastening the second trellis component to the second and third support post (as shown in fig. 3), 
fastening the third trellis component to the third and fourth cross members (as shown in fig. 3), and 
affixing a plant support component (4) to the first, second, and third trellis component forming a "V" shaped plant support (as shown in fig. 5), with the third trellis component acting as a base of the "V," (fig. 5 shows the third trellis component acting as the base of the “V”), the third trellis component is an elongated one-piece component (the third trellis component is refs. 3,7,8 which is an elongated H-shaped integrally one-piece component because it is welded or attached together), and is the only trellis component positioned below the first and second trellis components that is in direct contact with the plant support (plant support 4 as shown in fig. 5 directly contact refs. 3,7,8 and refs. 3,7,8 are below the first and second trellis components).   
However, Jang et al. are silent about the plant support component comprising a string-type component; hence, the third trellis component is the only trellis component positioned below the first and second trellis components that is in direct contact with the string-type component. 
	Brunet teaches an apparatus comprising a plant support comprising a string-type component (10) configured to be connected to trellis components (1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the plant support of Jang et al. with a string-type component as taught by Brunet, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of plant support would result in providing support for the plant to climb thereon). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	The combination of Jang et al. as modified by Brunet would result in the third trellis component is the only trellis component positioned below the first and second trellis components that is in direct contact with the string-type component.
	For claim 18, Jang et al. as modified by Brunet teach a method comprising obtaining an apparatus as described in the above claim 1; positioning the apparatus adjacent to vine-type plants (as shown in fig. 3 of Jang et al.),8H u cht-N P-01 wherein the plant support is configured to support two rows of plants, with a first row of plants being supported by a first side of the plant support and a second row of plants being supported by a second side of the plant support.  
	For claim 19, Jang et al. as modified by Brunet teach the method of claim 17, but are silent about configuring the string-type component on the string positioners, wherein the configuration of the string-type component can be adjusted based on the size of plants.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the steps of configuring the string-type component of Jang et al. as modified by Brunet on the string positioners, wherein the configuration of the string-type component can be adjusted based on the size of plants, depending on the user’s preference to space the string-type component as desired, since the apparatus of Jang et al. as modified by Brunet would allow such modification with structures such as the support latch 10 of Jang et al, insertion hole 9 of Jang et al. together with the string positioners 9 of Brunet. 
	For claim 21, Jang et al. as modified by Brunet teach the apparatus of claim 1, wherein the support posts, trellis components and cross-members each comprise at least one of a wood, a metal, a thermoplastic material, and a thermoset material (translation states: “The upper frame (1) and the post frame (2) and the support base frame (3) of the plant cultivation apparatus is formed of a rectangular tube material, but formed of a stainless steel pipe that does not occur rust or in the case of a general steel pipe is formed by anti-rust treatment”).
Claims 3,9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as modified by Brunet as applied to claims 1,7 above, and further in view of Dulik et al. (US 5357710 A).
 	For claim 3, Jang et al. as modified by Brunet teach the apparatus of claim 2, but are silent about wherein the first and second trellis components are connected to the support posts using at least one of screws, nails, nuts and bolts, slots, and pegs.  
	Dulik et al. teach an apparatus comprising first and second trellis components (50) are connected to support posts (12) using at least one of screws, nails, nuts and bolts, slots, and pegs (fig. 2, such as ref.60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second trellis components of Jang et al. as modified by Brunet be connected to the support posts using at least one of screws, nails, nuts and bolts, slots, and pegs as taught by Dulik et al. in order to provide for ease of assembly/disassembly by allowing the apparatus to be collapsible or knockdown for storage and transport. 
	For claim 9, Jang et al. as modified by Brunet teach the apparatus of claim 7, but is silent about where the third trellis component is fastened to the third and fourth cross-members using at least one of screws, nails, nuts and bolts, slots, and pegs.  In addition to the above, Dulik et al. further teach a third trellis component (20) is configured to be fastened to third and fourth cross-members (32,34,36) using at least one of screws, nails, nuts and bolts, slots, and pegs (fig. 2, such as ref. 32,22,24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third trellis component of Jang et al. as modified by Brunet be configured to be fastened to the fifth and sixth cross-members using at least one of screws, nails, nuts and bolts, slots, and pegs as taught by Dulik et al. in order to provide for ease of assembly/disassembly by allowing the apparatus to be collapsible or knockdown for storage and transport.
Claims 6,10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as modified by Brunet as applied to claim 1 above, and further in view of Ericksson (US 0601438 A).
 	For claim 6, Jang et al. as modified by Brunet teach the apparatus of claim 1, but are silent about an intermediate fifth cross-member horizontally connecting the first support post to the second support post, and an intermediate sixth cross-member horizontally connecting the third support post to the fourth support post.  
	Ericksson teaches an apparatus comprising an intermediate fifth cross-member (4) horizontally connecting a first support post (1) to a second support post (1), and an intermediate sixth cross-member (4) horizontally connecting a third support post (1) to a fourth support post (1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an intermediate fifth cross-member as taught by Ericksson horizontally connecting the first support post to the second support post of Jang et al. as modified by Brunet, and an intermediate sixth cross-member as taught by Ericksson horizontally connecting the third support post to the fourth support post of Jang et al. as modified by Brunet in order to provide further stability for the apparatus. 
	For claim 10, Jang et al. as modified by Brunet teach the apparatus of claim 6, but are silent about a first rigid reinforcing member extending vertically and attached to a third and fifth cross-members, and a second rigid reinforcing member vertically attached to a fourth and sixth cross-members.  
	Ericksson further teaches a first rigid reinforcing member (7) extending vertically and attached to third and fifth cross-members (4), and a second rigid reinforcing member (7) vertically attached to fourth and sixth cross-members (4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first rigid reinforcing member as taught by Ericksson extending vertically and attached to the third and fifth cross-members of Jang et al. as modified by Brunet, and a second rigid reinforcing member as taught by Ericksson vertically attached to the fourth and sixth cross-members of Jang et al. as modified by Brunet in order to provide further stability for the apparatus.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as modified by Brunet as applied to claim 17 above, and further in view of Barnes (US 20090277083 A1). 
 	For claim 20, Jang et al. as modified by Brunet teach the method of claim 17, but are silent about wherein the string-type component supports at least one of a shading component and a screen component.
	Barnes teaches a method of making a plant support comprising a string-type component (44) supports at least one of a shading component (106) and a screen component. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the string-type component of Jang et al. as modified by Brunet supporting a shading component as taught by Barnes in order to provide protection for the plant growing on the plant structure. 
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Applicant argued the following:
Jang. et al. does not disclose a singular one-piece third trellis component acting as the base of the plant support "V" shape. There is no disclosure or teaching in Jang et al. that suggests using a singular third trellis component in making a distinct base of a "V." Additionally, there is no teaching or disclosure in Jang et al. about removing the spacer between the two cross bars or eliminating the plant container. The structural nature of the "two quadrilateral grid structure[s]" from Jang et al. prevents the distinctive "V" shape of the plant support, which is characteristic of the Applicant's apparatus.

	As explained in the above rejection, the third trellis component is refs. 3,7,8 which is an elongated H-shaped integrally one-piece component because members 7,8 are of the same stainless-steel material that are welded together to create one-piece component, e.g. the elongated H-shaped as shown in fig. 3.  In addition, the claimed limitation does not call for “a singular one-piece third trellis component” as argued. Even if so claimed, still, the elongated H-shaped component 3,7,8 creates a single one-piece component because these members are integrally formed as one-piece to create a single elongated H-shaped component. 
	In regard to applicant’s comment of “a distinct base of a "V”, the claimed limitation calls for “a “V” shaped appearance”, thus, fig. 5 of Jang et al. clearly shows a “V” shaped appearance. In addition, even though the “V” of Jang et al. is not a perfect “V”, it still can be considered as “V” shaped appearance because a “V” can be made with a short horizontal line and not necessary that it has to have a sharp vertex. One viewing fig. 5 of Jang et al. would not considered that shape being a “U” because it is certainly close to a “V” shaped appearance than that of a “U” shaped appearance. Thus, Jang’s third trellis component does make a distinct base of a “V”. 
In regard to applicant’s comment of “Additionally, there is no teaching or disclosure in Jang et al. about removing the spacer between the two cross bars or eliminating the plant container”, as stated above, the “V” shaped appearance is taught in Jang’s fig. 5 and as explained in the above. In addition, applicant’s statement supports the examiner’s position that the third trellis component is one elongated H-shaped one-piece component because the spacer cannot be removed, thus, it is part of the whole component to create the one-piece component. 
Brunet discloses an "A" shaped appearance with two horizontal lower trellis components. The Applicant discloses a trellis structure with only one singular horizontal lower trellis component. 

 	Brunet was not relied on for “A” shaped or any shaped, thus, applicant’s argument is irrelevant and mooted. Please see the rejection for what Brunet was relied on for.
Dulik does not disclose a plant support with a V-shaped configuration. 
Dulik was not relied on for “V” shaped or any shaped, thus, applicant’s argument is irrelevant and mooted. Please see the rejection for what Brunet was relied on for.
Ericksson discloses a folding trellis made to encircle plants for their protection. Ericksson does not disclose a plant support with a V-shaped configuration. 

Ericksson net was not relied on for “V” shaped or any shaped, thus, applicant’s argument is irrelevant and mooted. Please see the rejection for what Brunet was relied on for.
Claim 20 depends from claim 17 and is patentable for the reasons discussed above with regards to the rejection of claim 17. The Barnes reference does not make up for the deficiencies described above in connection with the
V-shaped configuration of the plant support.
	Since applicant did not argue Barnes in detail, the examiner has no response and the response for above for claim 17 applies for claim 20. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643